Citation Nr: 1104981	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  06-36 104	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include adjustment disorder, major depressive disorder, 
dysthymia, and posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to May 1982 
and from September to October 1985.  She also served with the 
Army Reserve from May 1982 to September 1985.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that decision, the RO denied entitlement to 
service connection for PTSD.

In November 2009, the Board remanded this matter for further 
development.

The issue of entitlement to non service-connected pension 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  



FINDING OF FACT

The Veteran has a current psychiatric disorder, namely a 
depressive disorder diagnosed as major depression or dysthymia, 
that had its onset in service.



CONLUSION OF LAW

A current psychiatric disability was incurred in active service.  
38 U.S.C.A. § 1131 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The Veteran's VA medical records reveal that she has been 
diagnosed as having various psychiatric disabilities.  For 
example, a January 2010 VA examination report indicated a 
diagnosis of dysthymic disorder.

The Veteran has reported on various occasions that she began to 
experience psychiatric symptoms, including crying and depression, 
while serving in the Coast Guard due to a miscarriage and the 
stress of in-service training.  Her service personnel records 
reveal that she was recommended for discharge from the Coast 
Guard due to a lack of motivation related to a personal emotional 
trauma.  A June 1986 report from the Board for Correction of 
Military Records reflects that she suffered a miscarriage while 
at the Coast Guard Training Center.

Furthermore, in a September 2004 letter and her February 2006 
notice of disagreement (NOD), the Veteran reported that she drank 
on a regular basis ever since discharge due to stress and that 
she had experienced psychiatric symptoms, such as nightmares, 
ever since service.

In December 2004 a VA treatment provider assessed PTSD secondary 
to a miscarriage.

A March 2005 VA psychiatric treatment note includes an opinion 
that the Veteran's PTSD was not related to service, but that her 
major depression started while she was in the military.  She was 
only diagnosed as having major depressive disorder.  No further 
explanation or reasoning was provided.

The Veteran was afforded a VA psychiatric examination in November 
2005.  She was diagnosed as having major depression.  The staff 
psychiatrist who conducted the examination opined that the 
Veteran did not have PTSD based upon the fact that there was no 
indication of trauma or any endorsement of post trauma symptoms.  
The circumstances of her miscarriage, alone, did not appear to 
cause psychological damage as far as PTSD was concerned.

As for the Veteran's diagnosed depression, the examiner opined 
that it was not related to service.  He reasoned that the 
disability had only become manifest 2 years prior to the 
examination.  He acknowledged the Veteran's emotional symptoms 
while in the Coast Guard, but he concluded that they appeared to 
be "within normal limits" based upon the Veteran's reports.

The November 2005 opinion did not acknowledge or discuss the 
March 2005 opinion that the Veteran's depression began while she 
was in the military.  Furthermore, the examiner did not consider 
the Veteran's reports of drinking and psychiatric symptoms in the 
years since service.  A medical opinion is inadequate if it does 
not take into account the Veteran's reports of symptoms and 
history (even if recorded in the course of the examination).  
Dalton v. Peake, 21 Vet. App. 23 (2007).  While the examiner 
concluded that her reaction to the miscarriage was "within 
normal limits", the record shows that her reaction was so severe 
that it caused her discharge from service.

In its November 2009 remand, the Board addressed the inadequacies 
of the November 2005 VA examination and instructed the AOJ to 
schedule the Veteran for a new VA psychiatric examination in 
order to obtain a medical opinion as to the etiology of her 
current psychiatric disability that was based upon a 
consideration of her reported history.

The Veteran was afforded a second VA examination in January 2010 
with the same examiner who conducted the November 2005 
examination.  She was diagnosed as having dysthymia.  The 
examiner opined that there was insufficient supportive evidence 
to suggest that the Veteran had PTSD related to her in-service 
miscarriage.  Rather, her history was most consistent with 
depression.  The course of her symptoms did not support a 
military diathesis and there was no evidence that her depression 
was incurred or aggravated in service.  No further explanation or 
reasoning was provided.

The January 2010 examination is also inadequate because the 
opinions that the Veteran did not have PTSD and that her 
depression was not related to service are unaccompanied by any 
specific rationale, it is unclear as to whether the examiner 
considered the Veteran's reports of a continuity of psychiatric 
symptomatology since service and what evidence was otherwise 
considered in formulating the opinions, and the examiner did not 
acknowledge the March 2005 opinion.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value 
of a medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed); Dalton, 21 Vet. App. at 23.

The record is not in dispute that the Veteran has a current 
psychiatric disability and that she suffered an injury, in the 
form of a miscarriage, during service.  The service department 
record documents that the Veteran had some sort of emotional 
reaction to the miscarriage and she has provided credible and 
competent evidence of ongoing symptomatology since that event.  
There are competent opinions against the claim, but, as just 
noted, these are all inadequate and of little probative value.  
The evidence is at least in equipoise as to whether there is a 
link between the current psychiatric disability and service.  
Resolving reasonable doubt in the Veteran's favor, the claim for 
service connection is granted.


ORDER

Entitlement to service connection for a psychiatric disability, 
namely a depressive disorder diagnosed as major depression or 
dysthymia, is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


